Citation Nr: 0638435	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  05-13 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for left hip disorder.

2.  Entitlement to service connection for left knee disorder.

3.  Entitlement to service connection for left ankle 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a burn scar on the 
veteran's left scalp and face.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel
INTRODUCTION

The veteran had active military service from March 1942 to 
May 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a burn 
scar on the left scalp and face is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's degenerative changes of the left hip are 
not related to his military service.
 
2.  The medical evidence does not show that the veteran has a 
current left ankle disorder.

3.  The medical evidence does not show that the veteran has a 
current left knee disorder.


CONCLUSIONS OF LAW

1.  A left hip disorder was not incurred in or aggravate by 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).

2.  A left knee disorder was not incurred in or aggravate by 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).

3.  A left ankle disorder was not incurred in or aggravate by 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
March 2004, prior to the initial AOJ decision on his claims 
for service connection.  Although this notice was deficient 
in that it failed to provide notice to the veteran of the 
fourth Pelegrini II element, the Board finds that the failure 
to provide such notice is nonprejudicial error.  The veteran 
was specifically notified in the March 2004 that he needed to 
provide evidence showing continuity of his claimed conditions 
in order to establish service connection, as well as the 
general requirements for establishing service connection.  He 
was also told it was his responsibility to submit evidence to 
support the claims.   He responded twice in April 2004 
identifying where he has received treatment for the claimed 
conditions, indicating that he knew of VA's desire to obtain 
information and evidence in support of his claims.  Thus, the 
veteran was afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  Finally, he has 
been given the regulations applicable to VA's duty to notify 
and assist.  In view of this, the Board finds that the 
purposes behind VA's notice requirement have been satisfied, 
and VA has satisfied its "duty to notify" the veteran.

The Board also notes that the veteran's appeal was certified 
to the Board prior to the decision by the Court of Appeals 
for Veterans Claims in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), and thus notice compliant thereto has not been 
provided to the veteran.  The Board finds, however, that the 
veteran has not been prejudiced by VA's failure to provide 
him notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Given the denial of the veteran's claims, any 
questions as to a disability rating or effective date are 
moot.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  
Service medical records are in the claims file.  VA 
outpatient records are in the file for treatment from 
February 1998 through March 2005.  The veteran did not 
identify any private medical treatment for the claimed 
conditions.  The veteran was notified in the rating decision 
and Statement of the Case of what evidence the RO had 
obtained and considered in rendering its decision.  He has 
not identified any additional information or evidence in 
support of his claims despite being asked to provide evidence 
of continuity in the March 2004 notice letter.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2006).

The veteran was not provided VA examinations in connection 
with his service connection claims.  However, examination was 
not required on any of his claims because there is no 
evidence that the veteran has the claimed condition, or, if 
he does, that the currently diagnosed condition may be 
associated with his military service.  His service medical 
records show no pertinent complaints or diagnoses and no 
medical records showing a continuity of symptomatology were 
provided to support his claims.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Since there is no evidence indicating that a 
possible nexus, or relationship, exists between the claimed 
conditions and the veteran's military service, VA was not 
required to obtain an examination.  38 C.F.R. 
§ 3.159(c)(4)(i)(C) (2006). 

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Thus, in order to establish service connection, the evidence 
must first show that the veteran has a current disability.  
The current VA treatment records are silent for any treatment 
for or complaints specifically related to the veteran's left 
knee or ankle.  Furthermore they do not show any diagnosis of 
any disability in these joints.  

In July 2003 the veteran was seen for complaints of left hip 
pain and low back pain radiating into the left lower 
extremity.  Physical examination revealed tenderness of the 
sacroiliac joint and the left hip.  X-rays taken of the left 
hip showed mild degenerative changes.  The treatment records 
also show that the veteran is being followed by the Neurology 
Clinic for an essential tremor which started in his neck and 
has spread to his upper and lower extremities.  However, 
there is no indication that the veteran is referring to this 
problem as the basis of his claim for service connection.  
The veteran has not stated that his left lower extremity 
problems are related to the essential tremors and the 
evidence shows that this condition only began affecting his 
lower extremities in 2003.

Thus, the evidence shows that the veteran currently has 
degenerative changes in his left hip, but fails to establish 
that he currently has disabilities in his left knee and left 
ankle.  The radiation of the low back pain into his left 
lower extremity is not a disability of the left lower 
extremity but is related to his low back disorder, for which 
he has not claimed service connection.  The Board finds that 
the veteran only has a current disability in his left hip, 
and not in his left knee or left ankle.  Not finding any 
medical evidence of current disabilities relating to his left 
knee and left ankle, the Board finds that the preponderance 
of the evidence is against the veteran's claims for service 
connection for left knee and left ankle disorders.  The 
preponderance of the evidence being against these claims, the 
benefit of the doubt doctrine does not apply, and the 
veteran's claims must be denied.

As for the veteran's left hip disorder, the Board finds that 
the preponderance of the evidence is also against finding 
entitlement to service connection for this disorder.  
Although the veteran has a current left hip disability, there 
is no evidence that the veteran incurred any injury to the 
left hip in service like he has contended.  The service 
medical records are silent for any complaint of or treatment 
for an injury of the veteran's left hip.  Furthermore, 60 
years separate the veteran's discharge from service and 
evidence of a current left hip disability.  The first post-
service evidence of any left hip disorder is from July 2003.  
Thus, the veteran's allegation as to continuity of 
symptomatology, standing alone, is not plausible in light of 
the absence of continuous symptomatology in the medical 
evidence of record.  See McManaway v. West, 13 Vet. App. 60, 
66-67 (1999).  

The medical evidence of record fails to show any in-service 
incurrence of an injury or disease related to the veteran's 
left hip or that there has been a continuity of 
symptomatology to establish chronicity of the veteran's 
current left hip disorder since service.  Thus, the 
preponderance of the evidence is against finding a nexus 
between the veteran's current left hip disorder and his 
military service.  The preponderance of the evidence being 
against the veteran's claim, the benefit of the doubt 
doctrine is not applicable, and his claim must be denied.

For the foregoing reasons, the Board finds that the veteran's 
appeal for service connection for disorders of the left hip, 
left knee and left ankle is denied.
ORDER

Entitlement to service connection for left hip disorder is 
denied.

Entitlement to service connection for left knee disorder is 
denied.

Entitlement to service connection for left ankle disorder is 
denied.


REMAND

The Board finds that the veteran's claim to reopen for 
service connection for burn scars of the scalp and face must 
be remanded for additional notice pursuant to Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
additional requirements with respect to the content of notice 
for reopening claims.  The Court held that the VCAA requires 
VA to look at the bases for the denial in the prior decision 
and to respond with a notice letter that describes what 
evidence and information would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  The Court further held that the failure to provide 
notice of what constitutes material evidence in this context 
would generally be the type of error that has the natural 
effect of producing prejudice because it would constitute a 
failure to provide a claimant notice of a key element of what 
it takes to substantiate a claim to reopen.

The March 2004 notice letter provided to the veteran fails to 
provide the detailed notice required by the decision in Kent.  
Thus remand is warranted.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be advised, based on 
the last final denial of his claim for 
service connection for the burn scar on the 
scalp and face, of the specific information 
and evidence not of record (1) that is 
necessary to reopen his claim; (2) that VA 
will seek to obtain; and (3) that the 
veteran is expected to provide. The veteran 
should also be advised to provide any 
evidence in his possession that pertains to 
the claim. In addition, the veteran should 
be informed that a disability rating and an 
effective date for the award of benefits 
will be assigned if service connection is 
awarded.

2.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, 
readjudicate the claim.  If such action does 
not resolve the claim, a Supplemental 
Statement of the Case should be issued to 
the veteran and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


